Title: From Stephen Peabody to John Quincy Adams, 25 July 1826
From: Peabody, Stephen
To: Adams, John Quincy


				
					Sir,
					Atkinson 25th. July 1826
				
				Two or three weeks since an old friend of mine Capt. Jacob Sherburne of Orland, on the Penobscot River Maine wrote to me requesting my “influence with the President” to obtain for him the appointment of keeper of the light house now building on “Moos Peek head.” I enclosed his letter to you at Washington giving some account of him & his character It appears that you were then on your way to Boston, & will not probably see the letter in time, if it could have been of any use to him.I suppose that his proper course would have been for the appointment, to the Treasury department through the Superintendent of light houses of Maine. He states to me however “that the President signs the Commission”I do not know that what I could say or do would avail him anythingI have been acquainted with him about thirty years. He is a man about sixty five years of age, has seen better days than the present He has always sustained a good character.He was employed several years previous to the last war as master of an American Ship in the freighting business from London to different parts of Europe. He returned home, was appointed a magistrate of the Massachusetts government, & since of Maine.He is in my opinion intitled to full confidence as a deserving honest worthy man, although he has been unfortunate in the acquisition of property.I do not know what steps he may have taken to obtain the humble office, but I hope he may be successful. I am confident that his unassuming modesty would never permit him impertinently to urge his claims to any office.I presume that his appointment to that office would be perfectly satisfactory to the publick & more especially to his sea fareing bretheren, who I understand consider these appointments as appropriately belonging to their corps.I am Sir with great respect & consideration / your most humble Servant
				
					Stephen Peabody
				
				
			